Order entered March 4, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01054-CV

              RETAIL SERVICES WIS CORPORATION D/B/A
              PRODUCT CONNECTIONS, ET AL., Appellants

                                         V.

                         CROSSMARK, INC., Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-05122-2020

                                    ORDER
          Before Chief Justice Burns, Justice Molberg, and Justice Smith

      By order dated December 16, 2020, we granted appellee’s motion for leave

to file sworn record under seal pending resolution of the trial court’s hearing to

permanently seal certain exhibits and testimony. We directed appellee to notify us

within ten days of any permanent sealing ruling by the trial court. In a letter dated

February 15, 2021, counsel for appellee informs the Court that the trial court

canceled the permanent sealing hearing originally set for December 18th. The trial
court canceled the hearing following this Court’s December 2nd order staying all

trial court proceedings except for the temporary injunction.

      In light of these circumstances, we LIFT the stay in this Court’s December

2nd order for the limited purpose to allow the trial court to conduct a permanent

sealing hearing. The trial court shall conduct the hearing within thirty days of the

date of this order. Appellee shall notify this Court, within thirty-five days of the

date of this order, of the trial court’s permanent sealing ruling.

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Jill Willis, Presiding Judge of the 429th Judicial District Court, and all

counsel.

                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE